Citation Nr: 1643226	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  11-05 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for type 2 diabetes mellitus (diabetes).

2. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss. 

3. Whether new and material evidence has been received to reopen the claim for service connection for a lung disorder.

4. Whether new and material evidence has been received to reopen the claim for service connection for vision problems.

5. Whether new and material evidence has been received to reopen the claim for service connection for a liver disorder.

6.  Whether new and material evidence has been received to reopen the claim for service connection for memory loss.

7. Entitlement to service connection for rheumatoid arthritis, including of the hands, wrists, ankles, shoulders, and right elbow.

8. Entitlement to service connection for diabetes.  

9. Entitlement to service connection for bilateral hearing loss. 

10. Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claims are currently under the jurisdiction of the RO in Louisville, Kentucky.  The Board remanded this case in June 2015 for further development. 

The claim of service connection for a heart disorder had been characterized as a petition to reopen a previously denied claim, as it had been denied in a final April 2006 rating decision.  Ordinarily, the claim could only be addressed on the merits if new and material evidence were received to reopen it.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  However, reopening is not required.  The Veteran has stated that he was exposed to an herbicide agent while serving in Korea, and that his heart disorder is linked to such exposure.  After the April 2006 decision was issued, ischemic heart disease (IHD) was added to the presumptive list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2016) effective August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  VA treatment records show diagnoses of coronary artery disease and ischemic cardiomyopathy, both of which qualify as IHD.  See 38 C.F.R. § 3.309(e).  As the addition of IHD to § 3.309(e) constitutes a liberalizing law, the claim must be reconsidered without regard to the prior final denial.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim); 38 C.F.R. § 3.114(a) (2016); cf. 38 C.F.R. § 3.816 (2016) (providing for retroactive service connection benefits for certain diseases presumed to be caused by herbicide exposure pursuant to orders of the U.S. District Court in Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991)).  

In February 2015, the Veteran testified at a hearing before the undersigned.  A transcript is of record.

As explained in the Board's June 2015 remand, the RO had separately adjudicated issues involving the Veteran's hands, wrists, ankles, shoulders, and right elbow, but during the hearing the Veteran's representative requested that all the joint disorders be combined under a claim for service connection for rheumatoid arthritis.  Accordingly, the issues have been recharacterized as shown on the title page of this decision.  

The issues of entitlement to service connection for diabetes and a heart disorder, and whether new and material evidence has been received to reopen the claims for vision problems and memory loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2006 rating decision denied the service connection claims for diabetes, hearing loss, a lung disorder, vision problems, a liver disorder, and memory loss. 

2. The Veteran did not perfect an appeal of the April 2006 rating decision.  

3. Additional evidence received since the April 2006 rating decision is neither cumulative nor redundant of the evidence previously of record with regard to the service connection claims for diabetes and hearing loss, relates to previously unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating them. 

4. New evidence has not been received relating to a previously unestablished fact necessary to substantiate the claims for a lung disorder and a liver disorder.

5. The Veteran's rheumatoid arthritis does not result from disease or injury incurred in or aggravated by active service. 

6. The Veteran's bilateral hearing loss does not result from disease or injury incurred in or aggravated by active service, and may not be service connected on the basis of being caused or aggravated by rheumatoid arthritis as a matter of law. 



CONCLUSIONS OF LAW

1. The April 2006 rating decision is final with regard to the service connection claims for diabetes, hearing loss, a lung disorder, vision problems, and a liver disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received to reopen the service connection claim for diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. New and material evidence has been received to reopen the service connection claim for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has not been received to reopen the service connection claims for a lung disorder and a liver disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. The criteria for entitlement to service connection for rheumatoid arthritis are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6. The criteria for entitlement to service connection for bilateral hearing loss are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With regard to the claims addressed on the merits in this decision, VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records have been associated with the claims file, including service treatment records (STRs), service personnel records, VA treatment records, and private treatment records to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran stated at a June 2014 informal conference at the RO that he had an additional period of active service from 1966 to 1970.  The evidence shows otherwise.  Service personnel records reflect that the Veteran transferred to the Army Reserve following separation from his period of active service in July 1966.  He participated in active duty for training (ACDUDTRA) in 1967 and 1968, and was discharged from the Army Reserve in July 1970.  His enlistment in the Army Reserve with periods of ACDUDTRA in 1967 and 1968 precludes active service during the same time frame.  Moreover, the National Personnel Records Center (NPRC) has only confirmed the period of active service from July 1964 to July 1966.  See July 2014 VA Form 21-3101.  There are no DD 214's or other records indicating another period of active service.  It thus appears that the additional period of service from 1966 to 1970 referenced by the Veteran was in fact his enlistment in the Army Reserve during that time.  Accordingly, the Board finds that a second period of active service is not established. 

VA examinations have been performed and medical opinions provided adequate to make a fully informed decision on the claims for rheumatoid arthritis and hearing loss.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the July 2014 VA medical opinion on hearing loss, although the examiner, an audiologist, did not specifically articulate the underlying medical principle, the opinion consisted more of just data and a conclusion with no rationale linking the two.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the examiner noted the Veteran's military noise exposure from heavy equipment with no hearing protection worn at the time.  She also acknowledged the fact that he did not have a history of civilian occupational or recreational noise exposure.  However, the examiner found that normal hearing tests during active service, as reflected in the entrance and separation examination reports, the absence of a significant puretone threshold shift between induction and separation, and the fact that the Veteran reported losing his hearing around 2005 or 2006 led to the conclusion that it was unlikely that this hearing loss was related to service, including military noise exposure.  

The Board finds that when the July 2014 report is read as a whole, the audiologist's essential rationale for her opinion is readily apparent-namely that normal hearing during service, the absence of a puretone threshold shift during that time, and the fact that noticeable hearing loss did not manifest until years after separation make it unlikely that the Veteran's current hearing loss is service related.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (internal citation omitted).  

The Board notes that at the February 2015 Board hearing, the Veteran's wife stated that she first noticed trouble with the Veteran's hearing in the 1980's, whereas the Veteran had reported an onset of hearing loss around 2005 or 2006 at the July 2014 examination.  Even if this is true, there is no apparent reason why this would affect the examiner's conclusion that normal hearing during service and no noticeable hearing loss for years following separation made a relationship to service unlikely.  In this regard, hearing loss that first manifested in the 1980's would still be around fifteen, and possibly twenty or more, years following service separation.  Thus, there is no need for the examiner to consider the testimony of the Veteran's wife that she first noticed his hearing loss in the 1980's, as there is no indication that this testimony would alter the examiner's opinion.

Finally, the Board notes that the July 2014 audiologist did not state whether she had converted the Veteran's service audiograms from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), as discussed below.  Nevertheless, because the puretone thresholds show normal hearing using either unit of measurement, and as the conversion could not affect the examiner's finding as to whether there was a significant puretone threshold shift, since the difference remains the same, the adequacy of the opinion is not compromised.   Accordingly, the Board finds that further opinion is not warranted. 

A VA examination or opinion has not been provided with regard to the claims for a lung disorder and a liver disorder.  As new and material evidence has not been received to reopen them, an examination or opinion is not warranted.  See Woehlaert v. Nicholson, 21 Vet. App 456, 463-64 (2007).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 


II. Merits of the Appeal

A. New and Material Evidence

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. "  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 

Service connection for diabetes, a "liver condition, unspecified," and "bronchiectasis, lung condition, unspecified," were denied in an April 2006 rating decision.  The Veteran's current claims for a lung disorder and a liver disorder and the claims denied in the April 2006 decision are the same, as they concern the same type of condition or disability and the same bodily system.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008); Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran was notified of the April 2006 decision and his appellate rights in an April 2006 letter.  See 38 U.S.C.A. § 5104 (West 2014); 38 C.F.R. §§ 3.103, 19.25 (2016).  He submitted a timely notice of disagreement (NOD) in June 2006, but did not perfect the appeal following issuance of a statement of the case (SOC) in May 2008.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Accordingly, the April 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 


a. Diabetes

New and material evidence has been received to reopen the service connection claim for diabetes.  At the time of the April 2006 rating decision, the Veteran had not stated that he was exposed to an herbicide agent in Korea or described the nature of his herbicide exposure.  Since then, in a September 2014 statement, the Veteran wrote that he was exposed to herbicides while serving in Korea in 1966, where his duties included vegetation clearing, road building, and earth moving in an area where herbicides were used.  These statements are presumed credible for the purpose of determining whether they constitute new and material evidence.  See Duran, 7 Vet. App. at 220.  

Accordingly, the September 2014 statement is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim, namely the service incurrence element.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  As diabetes is a disease for which presumptive service connection may be established based on herbicide exposure, the September 2014 letter also raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. §§ 3.307(a), 3.309(e) (2016). 

In sum, the service connection claim for diabetes is reopened.  


b. Hearing Loss

New and material evidence has been received to reopen the claim for bilateral hearing loss.  At the time of the April 2006 rating decision, the Veteran had not related that he had noise exposure or sustained acoustic trauma during active service.  Since then, a December 2008 VA treatment record reflects that the Veteran had a history of noise exposure during service and reflects a diagnosis of sensorineural hearing loss.  In a February 2011 statement, the Veteran wrote that his bilateral hearing loss was due to acoustic trauma from duties as a heavy equipment operator during service.  The credibility of these statements is presumed for the purpose of determining whether reopening is warranted.  See Duran, 7 Vet. App. at 220.  

The evidence of military noise exposure and acoustic trauma is not redundant or cumulative of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim, namely the service incurrence element.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  As there is at least an indication that the Veteran's hearing loss may be related to in-service noise exposure, the new evidence also raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117, 121 (observing that concepts derived from the VCAA, such as the standard for determining whether a VA examination or opinion is warranted, inform the determination of whether new and material evidence has been received); see also 38 C.F.R. § 3.159(c).  

In sum, the service connection claim for hearing loss is reopened. 


c. Lung Disorder and Liver Disorder

New and material evidence has not been received to reopen the service connection claims for a lung disorder and liver disorder.  The Veteran states that these disabilities were caused or aggravated by rheumatoid arthritis.  As discussed below, service connection is not established for this disability.  Thus, service connection may not be granted for a lung disorder or liver disorder as secondary to rheumatoid arthritis as a matter of law.  See 38 C.F.R. § 3.310.  The Veteran has not submitted or identified any new evidence since the April 2006 rating decision otherwise relating to an unestablished fact necessary to substantiate the claims.  Evidence of ongoing treatment for these conditions does not in itself constitute new and material evidence, as such evidence is merely cumulative or redundant of evidence already of record at the time of the April 2006 rating decision.  See Morton v. Principi, 3 Vet. App. 508 (1992); 38 C.F.R. § 3.156(a).  

Accordingly, the service connection claims for a lung disorder and a liver disorder are not reopened.  See 38 C.F.R. § 3.156.  


B. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For chronic diseases listed under 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service or during a presumptive period following service separation, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If chronicity during service is not established, service connection may be established by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b).  This requires evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss as an organic disease of the nervous symptom if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be granted for any increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(b).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).    

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


a. Rheumatoid Arthritis

The Veteran states that his rheumatoid arthritis was caused by constant stress on his joints from heavy labor during active service.  See February 2015 hearing testimony.  For the following reasons, the Board finds that service connection is not established. 

At a June 2014 informal hearing conference at the RO, the Veteran's spouse stated that the Veteran's rheumatoid arthritis was due to physical stress from working with heavy equipment during military service, and that a VA rheumatologist had told them that overexertion can cause rheumatoid arthritis.  In the September 2014 VA Form 9, the Veteran wrote that the VA rheumatologist who made this statement was no longer at VA and the Veteran was unable to contact him.  The Veteran reiterated that the doctor had told him that overexertion can cause inflammation which resulted in arthritis.  

The VA treatment records do not reflect a statement by a VA physician or medical professional regarding whether the Veteran's rheumatoid arthritis may be related to active service, including physical stress. 

The STRs do not reflect diagnoses of rheumatoid arthritis.  At the February 2015 Board hearing, the Veteran stated that he was first diagnosed with rheumatoid arthritis in the early 1980's and did not receive treatment for this condition prior to that time.  When asked about in-service symptoms, the Veteran stated that he had right leg pain from a steel plate that had been placed when he was a child.  He responded in the affirmative when asked if other joints were "affected," stating that they "sort of hurt" but "not like they do now."  The Veteran's spouse testified that during service he experienced swelling, pain, and could not bear weight on the joint (she did not specify which joint).  When asked if he had symptoms of pain in all his joints present in service and that had continued ever since service, she responded in the affirmative. 

The Board does not find it credible that the Veteran had rheumatoid arthritis symptoms in service.  An August 1965 STR shows that the Veteran complained of pain in his right leg, knee, and hip, and it was noted that he had a history of a metal plate in the right femur due to a mid-shaft fracture prior to service.  Other STR's reflect similar complaints, including a July 1964 STR noting a complaint in the mid shaft of the femur when marching.  A January 1965 STR also shows that the Veteran had struck his right forearm and reported tenderness.  The impression was that he sustained a contusion.  At separation, the Veteran denied a history of swollen or painful joints in the June 1966 report of medical history. 

Service connection for disabilities of the right hip and bilateral knees has already been established in an August 2014 rating decision as related to the in-service symptoms and conditions noted in the preceding paragraph.  The STRs do not reflect any other joint or musculoskeletal complaints, and the separation examination report reflects a normal clinical evaluation of the extremities and musculoskeletal system.  

Because the STRs are in conflict with the hearing testimony indicating that the Veteran had more widespread joint symptoms during service that continued after service and were eventually diagnosed as rheumatoid arthritis, and because the testimony was proffered in support of a claim for benefits, the Board does not find such a history to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]").  

This is not a case in which there is merely an absence of evidence.  Rather, the STRs affirmatively show that the Veteran reported specific musculoskeletal symptoms which have all been attributed to other service connected conditions of the hip or knees that are distinct from rheumatoid arthritis, or, in the case of the forearm, were clearly due to an injury at the time.  Moreover, they show that he otherwise denied a history of joint pain at separation.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence is not substantive negative evidence unless the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur); Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) ("the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'") (internal citation omitted).  Thus, the STRs are not merely silent, but instead constitute affirmative evidence conflicting with the testimony of the Veteran and his spouse. 

Accordingly, to the extent the hearing testimony of the Veteran and his spouse indicates that he had joint or musculoskeletal symptoms other than those attributed to the service-connected right hip and knee disabilities, and which were eventually diagnosed as rheumatoid arthritis, the Board finds that this history is not credible, and thus not entitled to any evidentiary weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony).  

Further, as an independent finding unrelated to the reasons already discussed for discounting its probative weight, the somewhat equivocal and vague nature of the hearing testimony on this issue also detracts from its probative value and renders it insufficient to establish rheumatoid arthritis symptoms in the form of joint pain during service.  

Because rheumatoid arthritis is not defined as a chronic disease under 38 C.F.R. § 3.309(a), service connection may not be established solely based on chronicity in service or a continuity of symptoms after service.  See Walker, 708 F.3d at 1338.

The preponderance of the evidence weighs against a nexus between physical exertion during active service and the Veteran's rheumatoid arthritis.  In the October 2015 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's rheumatoid arthritis was related to service.  The examiner explained that no evidence of a diagnosis of rheumatoid arthritis, or of a condition, event or disease likely to cause rheumatoid arthritis could be identified in the STRs.   With regard to whether it was related to physical exertion in service, the examiner stated that the cause of rheumatoid arthritis is almost entirely unknown.  Hormonal factors, cigarette smoking, genetic factors, and various environmental and occupational exposures had been indicated as risk factors.  

The examiner noted that an article on the epidemiology of, risk factors for, and possible causes of rheumatoid arthritis did not cite heavy equipment use, or heavy labor or stress related to heavy labor as being in and of themselves a cause of rheumatoid arthritis. 

The examiner further stated that researched showed a correlation between certain occupations requiring heavy labor and rheumatoid arthritis, but it appeared that most of these occupations involved exposure to hazardous substances, such as silica dusts and asbestos.  A causal relationship between heavy physical labor or stress associated with heavy physical labor in itself and rheumatoid arthritis could not be identified.  

In sum, the October 2015 VA examiner found that there was no evidence of rheumatoid arthritis in the STRs and no relationship between stress from physical labor and rheumatoid arthritis.  The examiner noted that while medical literature and research studies showed a correlation between certain occupations requiring heavy labor and rheumatoid arthritis, the possible causal link was related to the exposure to hazardous substances involved in those occupations rather than to the physical labor itself.  The Veteran has not stated, and the evidence does not otherwise indicate, that he was exposed to substances such as silica dust and asbestos during service.  For example, the service personnel records reflect that the Veteran's job title was a bulldozer operator, and that his duties involved operating a tractor to level, distribute, and push earth.  Such duties do not suggest exposure to silica dust or asbestos. 

The October 2015 VA opinion carries a lot of weight in the Board's determination, as it represents the informed conclusion of an objective medical professional based on the Veteran's medical history, and is supported by a thorough explanation. 

The October 2015 VA examiner's opinion carries much more probative weight than statements by the Veteran and his spouse that a rheumatologist at VA told him that overexertion during service could cause inflammation resulting in rheumatoid arthritis.  The October 2015 VA opinion is direct evidence from a medical doctor with a conclusion based on a number of sources consulted and supported by a clear and specific explanation.  The statements by the Veteran and his spouse, by contrast, while competent, constitute indirect evidence with regard to what the rheumatologist purportedly said, and are much more general in nature.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  Moreover, the Veteran and his spouse may have misremembered or misunderstood what they were told, or may otherwise be misrepresenting what they were told.  Thus, their testimony is afforded less probative weight than the October 2015 VA medical opinion. 

The Board has considered the assertions by the Veteran and his spouse that his rheumatoid arthritis was caused by physical exertion during service.  The evidence does not show that either has a medical background or medical expertise, and therefore they are considered lay persons in the field of medicine.  Accordingly, they do not have the expertise to render a competent opinion on an issue requiring medical knowledge, training, or expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

In this case, whether the Veteran's rheumatoid arthritis may be related to physical exertion during service is a medical determination that is too complex to be made based on lay observation alone because there is no apparent cause-and-effect relationship that can be readily observed through the senses.  Thus, the lay opinions by the Veteran and his spouse are not competent evidence, and lack probative value.  See Layno, 6 Vet. App. at 470-71 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

In any event, regardless of whether they constitute competent evidence, the statements by the Veteran and his spouse are outweighed by the October 2015 VA opinion, which was rendered by an objective medical professional and supported by a through explanation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for rheumatoid arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


b. Hearing Loss

The Veteran states that his bilateral hearing loss was caused by noise exposure from operating heavy equipment during active service.  For the following reasons, the Board finds that service connection is not established. 

Preliminarily, the Board notes that there is no prejudice to the Veteran in the Board's considering the Veteran's reopened claim on the merits, as the RO already obtained a VA examination and opinion and adjudicated this claim on the merits in the August 2014 supplemental statement of the case. 

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran has not stated that hearing loss manifested during service or within one year of service separation.  At the July 2014 VA examination, he reported that he first noticed hearing loss around 2005 or 2006.  At the February 2015 Board hearing, the Veteran's spouse testified that she first noticed his hearing loss during the 1980's.  

The Veteran's in-service noise exposure is established based on his statements and the circumstances of his service as a heavy equipment operator.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304 (2016).  However, the STR's do not show hearing loss.  The July 1964 induction examination report reflects that the Veteran's puretone thresholds were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to units that have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition of disabling hearing loss under 38 C.F.R. § 3.385 is based on ISO units.  The above audiogram therefore must be converted from ASA to ISO-ANSI units to enable comparison with contemporary units of measurement.  This means adding to the reported findings 15 decibels at the 500 dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB level.  The converted puretone thresholds are shown in the figures in parentheses.  

Both prior to and after conversion, the audiogram shows normal hearing at enlistment.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  The examination report also reflects that the Veteran's ears and auditory acuity were clinically evaluated as normal.   

The June 1966 separation examination report reflects puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
/
-5 (0)
LEFT
0 (15)
0 (10)
10 (20)
/
0 (5)

The puretone thresholds at 3000 Hertz were not recorded.  However, neither this examination report nor the July 2014 VA examination report indicate that puretone thresholds at 3000 Hertz were needed to determine whether there was hearing loss at the time of separation, and the Veteran's hearing acuity was clinically evaluated as normal in the separation examination report.  Accordingly, further consideration of this issue is not warranted.  Because the June 1966 separation examination is dated prior to October 31, 1967, it has been converted from ASA units to ISO-ANSI units.  The converted puretone thresholds are recorded in the figures in parentheses.  Both prior to and after conversion, the separation audiogram shows that the Veteran's hearing was normal.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  

Hearing shown to be within normal limits at separation does not preclude service connection for a current hearing loss disability.  Hensley, 5 Vet. App. at 157.  In making this determination, all the evidence of record, including the Veteran's puretone threshold shifts during active service, must be considered.  See id. at 163-64.  However, there must still be evidence that "the current [hearing loss] disability is causally related to service."  Id. at 160.  

In the July 2014 VA opinion, the examiner concluded that it was less likely as not that the Veteran's hearing loss was related to in-service noise exposure.  The examiner noted the Veteran's military noise exposure from heavy equipment with no hearing protection worn at the time.  She also acknowledged the fact that he did not have a history of civilian occupational or recreational noise exposure.  However, the examiner explained that normal hearing tests during active service, as reflected in the entrance and separation examination reports, the absence of a significant puretone threshold shift between induction and separation, and the fact that the Veteran reported losing his hearing around 2005 or 2006, led to the conclusion that it was less likely as not that this hearing loss was related to service, including military noise exposure.  

In sum, the July 2014 audiologist found it unlikely that hearing loss that first manifests years after service would be related to service, including military noise exposure, and therefore that the Veteran's hearing loss was less likely than not related to service. 

The July 2014 VA opinion carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of a medical professional based on the Veteran's specific medical history, and is supported by an explanation grounded in the evidence of record.  

The July 2014 VA opinion carries more probative weight than the unsupported lay opinion of the Veteran or his spouse.  See King, 700 F.3d at 1345; Madden, 125 F.3d at 1481.  Moreover, and as an independent finding, because there is no apparent cause-and-effect relationship between in-service noise exposure and hearing loss that first manifests years later that can be determined based on lay observation alone, but rather requires an understanding of medical principles related to the causes of hearing loss and how noise-related hearing loss ordinarily develops, the lay testimony of the Veteran and his spouse is not competent evidence on this issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, its probative value is discounted on this ground as well, and is outweighed by the July 2014 medical opinion. 

Because the Veteran's hearing loss was not noted during service or within one year of separation, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, or on a presumptive basis for hearing loss that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The Veteran and his spouse have also claimed service connection for hearing loss on the basis that it was caused or aggravated by medication taken to treat his rheumatoid arthritis.  As service connection has not been established for the latter disability, service connection for hearing loss as secondary to it may not be granted as a matter of law.  See 38 C.F.R. § 3.310.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has been received to reopen the service connection claim for diabetes; the appeal is granted to this extent only. 

The petition to reopen the service connection claim for a lung disorder is denied.

The petition to reopen the service connection claim for a liver disorder is denied. 

Service connection for rheumatoid arthritis, including of the hands, wrists, ankles, shoulders, and right elbow, is denied. 

Service connection for bilateral hearing loss is denied. 



REMAND

The service connection claims for diabetes, a heart condition, vision problems, and memory loss must be remanded for further development in accordance with VA's duty to assist, as explained below.  

With regard to the claims for diabetes and a heart disorder, the development procedures for establishing herbicide exposure set forth in the Veterans Benefits Administration (VBA) Manual must be followed.  In this regard, the Veteran has stated that he was exposed to herbicides while serving in Korea.  Service connection for ischemic heart disease and diabetes may be established on a presumptive basis due to exposure to an herbicide agent, provided such exposure is established.  See 38 C.F.R. §§ 3.307, 3.309.  His service personnel records show that he served in Korea in 1966, which is prior to April 1, 1968, and thus prior to the period for which a presumption of herbicide exposure based on service in Korea may be applicable in certain cases.  See 38 C.F.R. § 3.307.  

When presumptive exposure to an herbicide agent based on service in Korea may not be established, the development procedures set forth in the VBA Manual must be followed, to the extent possible.  See VBA Manual, M21 IV.ii.1.H.4.c.  This development includes submitting a request for verification of herbicide exposure to the U.S. Joint Services Records Research Center (JSRRC), unless it is determined that there is insufficient information to submit such a request, in which case a formal finding by the JSRRC coordinator must be made to that effect.  See id.  On remand, these development procedures must be accomplished. 

The service connection claims for vision problems and memory loss are intertwined with the claim for diabetes, as it was asserted at the June 2014 informal conference that these conditions may be secondary to diabetes.  Accordingly, a decision on these claims will be deferred pending resolution of the claim for diabetes.  See  Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Undertake the development procedures set forth in the VBA Manual, M21 IV.ii.1.H.4.c, regarding verifying exposure to an herbicide agent in Korea.  The Veteran served in Korea from June 15, 1965 to July 8, 1966, and was assigned to Company C, 802nd Engineering Battalion (Construction).  

2. Then, after completing any other development that may be indicated, readjudicate the claims for diabetes, a heart disorder, vision problems, and memory loss.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


